387 U.S. 238 (1967)
UNITED STATES
v.
MARSHALL & ILSLEY BANK STOCK CORP. ET AL.
No. 1017.
Supreme Court of United States.
Decided May 22, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN.
Solicitor General Marshall, Assistant Attorney General Turner, Nathan Lewin, Howard E. Shapiro and Herbert G. Schoepke for the United States.
Maxwell H. Herriott and Louis Quarles for appellees.
PER CURIAM.
The judgment is reversed. Section 11 (e) of the Bank Holding Company Act of 1956, as amended, 80 Stat. 241; United States v. First City National Bank of Houston, 386 U. S. 361.